Citation Nr: 0015696	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of lumbar 
spine injury, with limitation of motion, pain radiating into 
the legs, and degenerative changes, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran's representative submitted a brief on appeal in 
November 1999 wherein it was asserted that the veteran's 
substantive appeal of March 1999 raised the issue of 
entitlement to a total disability rating due to individual 
unemployability.  As that issue is not developed or certified 
on appeal, it is referred to the RO for such further action 
as may be necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's lumbar spine disability is principally 
manifested by degenerative joint disease and stenosis, 
persistent symptoms compatible with S1 radiculopathy on the 
right leg, characteristic pain, with little intermittent 
relief, and marked limitation of motion of the lumbar spine 
with moderately severe functional loss due to pain. 


CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of lumbar 
spine injury, with limitation of motion, pain radiating into 
the legs, and degenerative changes, have been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's disability for which entitlement 
to an increased rating is asserted.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disabilities.

The veteran served on active duty from December 1942 to 
December 1945.  A review of his service medical records 
reveals that he injured his lumbar spine in a motor vehicle 
accident in 1939.  He later aggravated his back injury during 
service.

In March 1946, the veteran was originally granted service 
connection for a back injury, with slight limitation of 
flexion to the right.  He was assigned a 10 percent rating.  
The 10 percent rating was reduced to a noncompensable rating 
in August 1951 and remained at that level until it was 
increased to 20 percent in November 1985.  Finally, the 
veteran's current disability rating of 40 percent was 
assigned in October 1992.

The medical evidence added to the record since October 1992 
consists of several VA examination reports along with a 
number of private treatment records submitted by the veteran.  
Associated with the claims file is a note from M.B., M.D., 
written on a prescription notepad and dated in December 1994.  
Dr. M.B. noted that the veteran had L5-S1 disc syndrome.  He 
added that the veteran had become progressively worse.

A VA examination report, dated in January 1995, noted that 
the veteran complained of continual dull aching pain in the 
low back with radiation into both buttock areas.  The 
symptoms were aggravated by standing, sitting and walking.  
He had no bowel or bladder symptoms.  He slept well at night 
and had no true sciatica.  The physical examination reported 
a slight dorsal kyphosis with the lumbar spine relatively 
flat, considerable tightness of the paravertebral muscles., 
tenderness over the entire lumbar spine to percussion with a 
hammer, and tenderness over the iliolumbar area.  He had 
forward flexion to 65 degrees and assumed an upright position 
guardedly, had extension to 9 degrees with lateral bending to 
the right and left to 10 degrees, and rotation was measured 
as 10 degrees.  The examiner reported that all motion 
elicited discomfort of the lumbar spine.  

The physical examination further noted brisk and equal 
patellar and Achilles reflexes.  Babinski test was negative, 
and there was no weakness of the anterior tibialis, extensor 
hallucis, extensor digitorum, flexor hallucis or peroneals, 
and there was a fair posterior tibial pulse bilaterally.  
There were no paresthesias over L3, L4, L5, or S1 dermatomes.  
Straight leg raising tests elicited discomfort at 80 degrees 
on the right and at 70 degrees on the left.  The examiner's 
diagnosis was symptomatic status-post fracture of the lumbar 
spine by history with post-traumatic degenerative joint 
disease (DJD) without radiculopathy.

Associated with the claims file are treatment records from 
the McBride Clinic for the period from May 1996 to January 
1997.  The records reflect continued treatment for the 
veteran's complaints of low back pain.  In August 1996, the 
veteran underwent a decompressive lumbar laminectomy from 
inferior lamina of L3 to the superior lamina of L5, and 
bilateral neuroforaminotomies of the L4 and L5 nerve roots.  
A post-operative review note, dated in January 1997, reported 
that the veteran was doing well in terms of his radicular 
symptoms.  He complained of some right posterior superior 
iliac spine pain over the sacroiliac joint.  X-rays of the 
lumbar spine looked good.  His spine was reported as 
straight, stable and adequately decompressed.  The noted 
added that the veteran's radicular symptoms were gone and all 
of that was taken care of.

The veteran was afforded a VA orthopedic examination in July 
1997.  The veteran related a history of increased back pain 
since his surgery, which was daily, all day long, but did not 
disturb his sleep.  The veteran said that the pain radiated 
down the back of both thighs to the knees, and was present 
when seated, and worse if he would stand, and complained of 
pains in his toes.  His bowel habits were intact.  He said a 
podiatrist attributed the pain to a neuroma, and another 
physician had him rated for diabetes, with negative results.  
The veteran said that he experienced pain in his back as soon 
as he would start to walk and it would become severe after 
one or two blocks of walking.  He had been using a cane 
recently.  The examiner stated that he was not sure why but 
thought it was more for balance.

Physical examination in July 1997 noted that the veteran's 
gait was normal with a cane, and heel to toe walk was 
satisfactory, with some unsteadiness both on tandem walking 
and station.  There was a slight tenderness over each 
sacroiliac area.  There was no tenderness over the spinous 
processes and no paravertebral spasm.  The veteran had 60 
degrees of flexion, 20 degrees of extension, 40 degrees of 
right lateral flexion, 20 degrees of left lateral flexion, 35 
degrees of right lateral rotation, and 45 degrees of left 
lateral rotation.  All range of motion activities were with 
pain.  Straight leg raising was full.  There was no gross 
atrophy of the calves.  There was good femoral and popliteal 
pulses and good strength on dorsiflexing each big toe.  The 
deep tendon reflexes (DTRs) were symmetrical in the lower 
extremities with neutral plantar reflexes.  Touch was 
appreciated normally.  There was decreased appreciation of 
pinprick both in the lower and upper extremities and on the 
trunk.  Position sense seemed intact in the feet.  Vibration 
sense was appreciated at the left iliac crest but not in the 
right.  X-rays of the lumbosacral spine were interpreted to 
show severe degenerative disc disease at L5-S1 with bridging 
osteophyte and hypertrophic changes throughout the lumbar 
spine.  The examiner's pertinent diagnosis was history of 
remote fracture of lumbosacral area with DJD and history of 
low back surgery.  

In April 1998, the veteran was granted entitlement to a non-
service-connected disability pension.  As part of his claim, 
he submitted a statement from W.L., M. D. that listed the 
veteran's diagnoses as osteoarthritis, osteoporosis, 
peripheral neuropathy, and chronic S1 radiculopathy.  There 
were no accompanying medical findings.

Associated with the claims file is a report of a magnetic 
resonance imaging (MRI) test conducted in June 1998.  The 
report from Mercy Health Center/Radiology stated that there 
was clumping of the nerve root sleeves within the thecal sac, 
especially at the L4-L5 and L5-S1 levels, and to a lesser 
extent at L3-4.  Arachnoiditis was a consideration.  There 
was also evidence of post-surgical change at L4-5.

The veteran was afforded a VA orthopedic examination in 
September 1998.  The veteran complained of progressive 
constant low back pain since his surgery in 1996, and said 
that the pain radiated down both legs to his feet.  He also 
reported that he had developed a persistent numbness in his 
toes, but that this did not involve any weakness in his lower 
extremities.  He walked with the use of a cane because he 
felt like he would fall.  He stated he could only walk one, 
maybe two blocks, and could sit for about an hour, but could 
only stand for five to ten minutes.  He reportedly had had an 
epidural injection approximately a month earlier with some 
temporary decrease in low back pain.  The examiner noted that 
the veteran presented a copy of the June 1998 MRI test 
results.  The veteran was not on any medication for his low 
back symptoms.  

The September 1998 physical examination report recorded that 
the veteran walked with a cane in the right hand but with a 
normal posture and gait, with normal weight bearing on the 
lower extremities.  The examiner noted that there was rather 
marked straightening of the lower lumbar lordosis, with 
tenderness to punch in the low lumbosacral spine, and no 
evidence of paravertebral muscle spasms or tenderness found.  
The examiner commented that there was a rather marked 
limitation of motion.  The veteran's range of motion was 
given as 70 degrees flexion, with extension to a neutral 
position, with left and right lateral flexion and rotation 
limited to 15 degrees.  He did not have sciatic notch 
tenderness.  Straight leg raising was negative bilaterally.  
The examiner noted no changes in muscle mass in the lower 
legs and remarked that there was normal strength in both legs 
on direct strength testing.  The veteran could stand on his 
toes and walk on his heels.  His ankle and knee jerks were 1+ 
and equal bilaterally.  The only sensory loss was the feeling 
of decreased pinprick sensation numbness of all the toes.  
The examiner's diagnosis was postoperative bilateral 
laminectomy L4-L5 with residual chronic symptomatic low back 
pain with limitation of motion, degenerative changes on x-
ray, symptoms of bilateral nerve root irritation, and an 
abnormal MRI as described.  Neurological examination in the 
lower extremities revealed only sensory changes of the toes.  
The examiner also stated that the veteran's functional loss 
secondary to pain was moderately severe, and that the veteran 
had symptoms of functional loss secondary to weakness, but 
this could not be confirmed on examination.

The veteran transmitted additional private treatment records 
in November 1998.  Records from the McBride Clinic, for the 
period from September 1997 to July 1998 were provided.  X-
rays from September 1997 were interpreted to show 
degenerative changes throughout the lumbar spine.  An entry 
dated in October 1997 noted that the veteran had a normal 
electromyogram (EMG) study of the left leg with some minor 
findings of S1 radiculopathy on the right, which was probably 
chronic.  There was no explanation for the veteran's 
complaint of feeling burning, stinging, numbness and tingling 
in his feet.  The records also reflected several instances of 
steroid injections in an attempt to alleviate the veteran's 
complaints of low back pain.  An entry dated in March 1998 
noted that the veteran continued to complain of low back pain 
that would move down into his thighs.  This was described as 
different from the paresthesias and numbness that he 
experienced in his feet.  The examiner reported that the 
veteran did have spinal stenosis at L4-5.  The veteran's foot 
symptoms were attributed to peripheral neuropathy.  There was 
no evidence of muscle spasm.

Also provided by the veteran were treatment records from 
J.M., M.D., for the period from July 1998 to November 1998.  
These records reflect that epidural steroid injections were 
administered in July and October 1998.  An entry dated in 
November 1998 noted that the October 1998 injection provided 
no relief.  The veteran continued to experience pain that he 
rated a 7 on a scale of 10.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his lumbar spine disability 
is plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a 
claim of entitlement to an increased rating for a service-
connected disability is a well-grounded claim).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's lumbar spine disability has been rated 40 
percent disabling under Diagnostic Code 5293, relating to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5293, a 40 percent rating is assigned where 
symptoms are severe, with symptomatology indicating recurring 
attacks with intermittent relief.  A 60 percent rating is for 
consideration where the symptoms are pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, for which there 
is little intermittent relief.  38 C.F.R. § 4.71a.

In this case, the evidence demonstrates x-ray and MRI 
findings of DJD and stenosis, with persistent symptoms 
compatible with S1 radiculopathy on the  right leg and 
characteristic pain marked limitation of motion of the lumbar 
spine, with little intermittent relief.  With regard to 
additional limiation of function due to pain or weakness, the 
evidence demonstrates marked limitation of motion of the 
lumbar spine, and moderately severe functional loss due to 
pain (as demonstrated during movements during range of motion 
measures), requiring epidural steroid injections in an 
attempt to alleviate pain.  The Board notes the veteran's 
subjectively reported symptoms of functional loss due to 
weakness.  Such symptoms are compatible with a 60 percent 
rating under Diagnostic Code 5293.  Based on this evidence, 
the Board finds that the medical data of record more nearly 
approximate the criteria for a 60 percent rating under 
Diagnostic Code 5293.  Accordingly, a 60 percent rating for 
the veteran's service-connected disability of the lumbosacral 
spine is warranted.  

The Board has also considered the veteran's lumbar spine 
disability for an increased rating under Diagnostic Code 5285 
and Diagnostic Code 5286.  However, as there is no evidence 
of any type of vertebral fracture or ankylosis of the lumbar 
spine, a 100 percent rating under those diagnostic codes is 
not for consideration.  38 C.F.R. § 4.71a.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 60 percent rating for residuals of 
lumbar spine injury, with limitation of motion, pain 
radiating into the legs, and degenerative changes, is 
granted.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

